DETAILED ACTION
Status of Claims
Claims 1 – 7 are pending.
This office action is Non-Final.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
Applicant is reminded of the proper language and format for an abstract of the disclosure.
The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words in length. The abstract should describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details.
The language should be clear and concise and should not repeat information given in the title. It should avoid using phrases which can be implied, such as, “The disclosure concerns,” “The disclosure defined by this invention,” “The disclosure describes,” etc.  In addition, the form and legal phraseology often used in patent claims, such as ”comprising”, “means” and “said,” should be avoided.
The abstract of the disclosure is objected to because it contains the term “comprising”, which is a phraseology often used in patent claims.  Correction is required.  See MPEP § 608.01(b).

Claim Objections
Claims 2-7 are objected to because of the following informalities:  
Claims 2, 4, and 6 are stated to depend on claim 10. The Examiner believes this is a typo, as there is no claim 10 associated with this application. Claims 2, 4, and 6  appears to be dependent on claim 1.  Appropriate correction is required.
Claim 3 is stated to depend on claim 11. The Examiner believes this is a typo, as there is no claim 11 associated with this application. Claim 3 appears to be dependent on claim 2.  Appropriate correction is required.
Claim 5 is stated to depend on claim 13. The Examiner believes this is a typo, as there is no claim 13 associated with this application. Claim 5 appears to be dependent on claim 4.  Appropriate correction is required.
Claim 7 is stated to depend on claim 15. The Examiner believes this is a typo, as there is no claim 10 associated with this application. Claim 7 appears to be dependent on claim 6.  Appropriate correction is required.

The term “fixtures” used in multiple instances in claims 1, 2, 3 and 5 should be amendment to “fixture”. Appropriate correction is required.
The term “fixtured” used in claim 6 should be amendment to “fixture”. Appropriate correction is required.


Double Patenting
Claims 1 - 7 of this application is patentably indistinct from claims 1 – 7 of Application No. 17/034,583. Pursuant to 37 CFR 1.78(f), when two or more applications filed by the same applicant or assignee contain patentably indistinct claims, elimination of such claims from all but one application may be required in the absence of good and sufficient reason for their retention during pendency in more than one application. Applicant is required to either cancel the patentably indistinct claims from all but one application or maintain a clear line of demarcation between the applications. See MPEP § 822.
A rejection based on double patenting of the “same invention” type finds its support in the language of 35 U.S.C. 101 which states that “whoever invents or discovers any new and useful process... may obtain a patent therefor...” (Emphasis added). Thus, the term “same invention,” in this context, means an invention drawn to identical subject matter. See Miller v. Eagle Mfg. Co., 151 U.S. 186 (1894); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Ockert, 245 F.2d 467, 114 USPQ 330 (CCPA 1957).
A statutory type (35 U.S.C. 101) double patenting rejection can be overcome by canceling or amending the claims that are directed to the same invention so they are no longer coextensive in scope. The filing of a terminal disclaimer cannot overcome a double patenting rejection based upon 35 U.S.C. 101.
Claims 1- 7 are provisionally rejected under 35 U.S.C. 101 as claiming the same invention as that of claims 1 - 7 of copending Application No. 17/034,583 (reference application ‘583). This is a provisional statutory double patenting rejection since the claims directed to the same invention have not in fact been patented.
The claims have been provided for comparison in the table below:
Copending Application No. ‘583
Instant Application No. ‘075
1. A method of controlling a fixture in a power over ethernet (POE) system, the method comprising: a driver receiving a power and a control signal from at least one fixtures; a control module processing the received power and the received control signal, wherein the control module determines if the at least one fixtures are operating with a predetermined range; the control module signaling the driver to adjust the power signal for the at least one fixtures.
1. A method of controlling a fixture in a power over ethernet (POE) system, the method comprising: a driver receiving a power and a control signal from at least one fixtures; a control module processing the received power and the received control signal, wherein the control module determines if the at least one fixtures are operating with a predetermined range; the control module signaling the driver to adjust the power signal for the at least one fixtures.
2. The method of controlling a fixture in a power over ethernet (POE) system of claim 1, further comprising, the control module identifying, a set of limitations associated with each of the at least one fixtures.
2. The method of controlling a fixture in a power over ethernet (POE) system of claim 10, further comprising, the control module identifying, a set of limitations associated with each of the at least one fixtures.
3. The method of controlling a fixture in a power over ethernet (POE) system of claim 2, further comprising, the control module receiving, a power signal from the at least one fixtures, wherein the power signal is compared to the set of limitations associated with each of the at least one fixtures.
3. The method of controlling a fixture in a power over ethernet (POE) system of claim 11, further comprising, the control module receiving, a power signal from the at least one fixtures, wherein the power signal is compared to the set of limitations associated with each of the at least one fixtures.
4. The method of controlling a fixture in a power over ethernet (POE) system of claim 1, further comprising, receiving of a signal from at least one sensors, wherein the driver receives the signal from the at least one sensor and determines if the control module is to modify the power or the control signal to the at least one fixture.
4. The method of controlling a fixture in a power over ethernet (POE) system of claim 10, further comprising, receiving of a signal from at least one sensors, wherein the driver receives the signal from the at least one sensor and determines if the control module is to modify the power or the control signal to the at least one fixture.
5. The method of controlling a fixture in a power over ethernet (POE) system of claim 4, further comprising, the driver receiving a signal from the at least one sensor, wherein the signal meets a set of requirements associated with a protocol, wherein the control module sends a control signal to the at least one fixtures based on a set of orders associated with the protocol.
5. The method of controlling a fixture in a power over ethernet (POE) system of claim 13, further comprising, the driver receiving a signal from the at least one sensor, wherein the signal meets a set of requirements associated with a protocol, wherein the control module sends a control signal to the at least one fixtures based on a set of orders associated with the protocol.
6. The method of controlling a fixture in a power over ethernet (POE) system of claim 1, further comprising, the driver identifying a new fixtured incorporated into the system, and establishing communication with the new fixture.
6. The method of controlling a fixture in a power over ethernet (POE) system of claim 10, further comprising, the driver identifying a new fixtured incorporated into the system, and establishing communication with the new fixture.
7. The method of controlling a fixture in a power over ethernet (POE) system of claim 16, further comprising, associating the new fixture with the existing at least one fixtures, wherein the new fixture is associated with a predetermined set of the at least one fixtures based on a set of data collected by the control module related to the new fixture.
7. The method of controlling a fixture in a power over ethernet (POE) system of claim 15, further comprising, associating the new fixture with the existing at least one fixtures, wherein the new fixture is associated with a predetermined set of the at least one fixtures based on a set of data collected by the control module related to the new fixture.


Appropriate action is required.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Siefer et al. (US Patent No.10,085,326) “Power Over Ethernet Lighting System With Battery Charge Control Algorithm”
Leinen et al. (US Patent Application Publication No. 2016/0212828) “POWER OVER ETHERNET LIGHTING SYSTEM”
Laherty et al. (US Patent Application No. 2016/0036268) “Light Fixture Emergency Power System”

Any inquiry concerning this communication or earlier communications from the examiner should be directed to TERRELL S JOHNSON whose telephone number is (571)270-3485. The examiner can normally be reached 10AM-7PM EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jaweed Abbaszadeh can be reached on 571-270-1640. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TERRELL S JOHNSON/Primary Examiner, Art Unit 2187